DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, the prior art fails to teach a support member extending between the first protruding member and the second protruding member, wherein: the support member defines a bottom surface of the groove, and the bottom surface of the support member is spaced a distance apart from the first plane and the second plane; and a second anti-scatter structure comprising a septum disposed within the groove, wherein the first protruding member, the second protruding member, and the support member maintain a position of the septum relative to the first anti-scatter structure as claimed in independent claim 1.
Regarding claims 9-16, the prior art fails to teach a support member extending between the first protruding member and the second protruding member, wherein the support member defines a bottom surface of the groove, wherein the first protruding member and the support member at least partially define an opening that passes through the first anti-scatter structure between a first side and a second side of the first anti-scatter structure ; and a second anti-scatter structure comprising a septum disposed within the groove, wherein the first protruding member, the second protruding member, and the support member maintain a position of the septum relative to the first anti-scatter structure.as claimed in independent claim 9.
Regarding claims 17-20, the prior art fails to teach a first anti-scatter structure defining a second retaining member at a first surface of the first anti-scatter structure, wherein: the first surface of the first anti-scatter structure faces the first surface of the first layer, and the first anti-scatter structure has a second attenuation coefficient that is greater than the first attenuation coefficient; and a second anti-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884